DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The listing of references in the specification (Page 2) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
“wherein one of the electrodes comprises an end immersed in the chamber and the other electrode comprises and inner surface of the body defining the chamber” (Clam 2) in combination with “each of the electrodes having a portion arranged in the chamber” (Claim 1).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Reference character “211” is used to designate both a punch and piston (Page 10, line 22)

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
Claim 7 - 
Examiner suggests, “A device for indirect electrohydraulic draw-forming, comprising:
the tool of Claim 1;
a die;
the die and the punch . . .
“a tool for draw-forming” (line 10). Examiner suggests, “the tool for draw-forming”
Claim 8 - 
“a tool” (line 3). Examiner suggests, “the tool”
“at at” (line 5). Examiner suggests, “at”
“a blank” (line 5). Examiner suggests, “the blank”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: biasing means for biasing in Claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it is unclear how the other electrode comprises an inner surface of the body defining the chamber (lines 3-4) as Claim 1 recites that each of the electrodes have a portion arranged in the chamber (line 7).
Regarding Claim 3, it is unclear how the two electrodes have one end in the chamber (line 2) if Claim 2 recites that the electrode comprises the body (line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (U.S. 3,267,780) in view of Reitter et al., hereinafter Reiter, (U.S. 4,909,061).
Regarding Claim 1, Roth discloses a body having a tubular cylindrical area (See Figs. 2 and 5, #18);
a chamber (See Fig. 5) formed in the body and configured to be filled with a liquid (Fluid: Fig. 5, #32);
two electrodes (Electrodes: Fig. 5, #22, 24), each of the two electrodes having a portion arranged in the chamber (See Fig. 5);
a punch (Score knife: Fig. 5, #38); and
a piston (Piston: Fig. 5, #60) mounted so as to slide in a sealed manner within the cylindrical areas and sealingly define (See Fig. 5. Examiner has interpreted “a sealed manner” and “sealingly define” as closing the chamber as no further structure has been positively recited);
wherein the punch is carried by the piston on a face thereof that is opposite to the chamber (See Fig. 5).  Roth does not disclose a punch for draw-forming.
Reitter teaches a punch (17) driven by a fluid and piston (17a) for draw forming (See Figs. 2-3) as a known device for forming a workpiece. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the score knife (38) and backing member (58) of Roth with a punch and die, as taught by Reitter as a known device for forming a workpiece.
Regarding Claim 7, the combination of Roth and Reitter teach the tool of Claim 1. Roth and Reitter further teach a die (Reitter, #18), the tool having a body (See Roth Fig. 5) and punch (Reitter, #17), the die and the punch being of generally complementary shape, (See Reitter, Figs. 2-3), said device being configured to hold the tool and the die (Examiner notes that the combined device of Roth and Reitter would be configured to hold the tool and the die) such that the punch and the die are opposite one another (See Reitter, Fig. 2) and at a predetermined distance from each other to enable placement between the punch and die of a blank of material (Roth: Fig. 5, #40 & Reitter: Fig. 1, #7) to be deformed, the blank of material being in contact with the die and being held against the die with a predetermined 
Regarding Claim 8, the combination of Roth and Reitter teach the tool of Claim 1. Roth and Reitter further teach a method for indirect electrohydraulic draw-forming, comprising placing the tool for indirect electrohydraulic draw-forming according to claim 1 such that the punch (Reitter #17) is at at a predetermined distance from the blank (Reitter #7) of material to be deformed; and causing the piston (Roth #60) bearing the punch (Reitter: #17) to move by means of an electric discharge generated between the at least two electrodes (Application of sufficient electrical energy across the electrodes: Roth: Col 5, L42-43).
Regarding Claim 9, the combination of Roth and Reitter teach all elements . Reitter further teaches wherein the tool is placed in contact with the blank of material to be deformed with a predetermined force (Reitter: Fig. 2).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Reitter and Chachin et al., hereinafter Chachin, (U.S. 4,068,514).
Regarding Claim 2, the combination of Roth and Reitter teach all elements of the claimed invention as stated above. Roth further discloses wherein one of the electrodes comprises an end immersed in the chamber (See Fig. 5). The combination of Roth and Reitter do not teach wherein the other electrode comprises an inner surface of the body defining the chamber.
Chachin teaches a device for electrohydraulic forming wherein the other electrode comprises an inner surface of the body defining the chamber (The function of the other electrode is fulfilled by the wall of the explosion chamber: Col. 3, L14-15) as a known possible equivalent electrode for discharging the electrohydraulic device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one of the electrodes of Roth could be replaced by 
Regarding Claim 3, the combination of Roth, Reitter, and Chachin teach all elements of the claimed invention as stated above. Roth further discloses wherein the two electrodes each have one end in the chamber (See Fig. 5).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Reitter and Gabriel (DE 1919095).
Regarding Claim 4, the combination of Roth and Reitter teach all elements of the claimed invention as stated above.  Roth or the combination of Roth and Reitter are not explicit to wherein the body has an opening through which the protruding punch can exit the body.
Gabriel teaches a fluid driven press (Fig. 2) including a piston (9a) within a body (1) wherein the body has an opening through which the protruding punch can exit the body (See Fig. 2 at bottom of body (1)) in order to support the piston and bring the piston into its initial working position (Page 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spring system of Roth with the spring the opening arrangement of Gabriel in order to achieve the same function of bringing the piston into its initial working position.
Regarding Claim 5, the combination of Roth, Reitter, and Gabriel teach all elements of the claimed invention as stated above. Gabriel further teaches wherein the body includes a transverse wall (See Fig. 2 at bottom of body (1)) through which the opening extends, the tool further comprising biasing means (Compression spring: Fig. 2, #8)  arranged between said transverse wall and the piston face bearing the punch, for biasing the piston away from the transverse wall (See Fig. 2).
Claims 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Reitter and Chelminski (U.S. 3,548,630).
Regarding Claim 6, the combination of Roth and Reitter teach all elements of the claimed invention as stated above. The combination of Roth and Reitter do not teach a pump for placing the liquid of the chamber under pressure.
Chelminski teaches a tool for electro-hydraulic forming including a pump (Pump: Fig. 1, #35) for placing the liquid of the chamber (31) under pressure in order to pre-stress the work before electro-hydraulic forming.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pump in the device of Roth in view of Reitter, as taught by Chelminski, in order to pre-stress the work before electro-hydraulic forming (Chelminski: Col 3, L17-18).
Regarding Claim 10, the combination of Roth and Reitter teach all elements of the claimed invention as stated above.  The combination of Roth and Reitter do not teach wherein the liquid of the chamber is placed under quasi-static pressure before the electric discharge.
Chelminski teaches a tool for electro-hydraulic forming including a pump (Pump: Fig. 1, #35) for placing the liquid of the chamber (31) under quasi-static pressure before the electric discharge in order to pre-stress the work before electro-hydraulic forming (Examiner has interpreted the pressure applied by the pump as quasi-static as the pressure is maintained before initiating the discharge). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the liquid of the chamber of Roth in view of Reitter under quasi-static pressure before the electric discharge, as taught by Chelminski, in order to pre-stress the work before electro-hydraulic forming (Chelminski: Col 3, L17-18).
Regarding Claim 11, the combination of Roth, Reitter, and Chelminski teach all elements of the claimed invention as stated above. Chelminski further teaches wherein the placing under quasi-static pressure is achieved by a pump (Pump: Fig. 1, #35).
Regarding Claim 12, the combination of Roth, Reitter, and Chelminski teach all elements of the claimed invention as stated above. The combination of Roth, Reitter, and Chelminski further teach wherein the punch is applied against the blank of material (Reitter: Fig. 2) to be deformed with a predetermined quasi-static force (See Reitter: Fig. 2 & Chelminski: Col 3, L17-18)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mazur (SU 1750847) - Electrohydraulic punch; Plaut (U.S. 2017/0355007) - Electrohydraulic punch; Cadwell (U.S. 3,673,833) - Electrohydraulic punch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799